      Case 2:20-cv-00182-TOR           ECF No. 70       filed 09/23/20    PageID.1347 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON

STATE OF WASHINGTON,                                       Case No. 1:20-CV-0182-TOR

                                      Plaintiff,           CIVIL MINUTES
v.
                                                           DATE: 9/23/2020
BETSY DeVOS, in her official capacity as
Secretary of the United States Department of               LOCATION: Telephonic
Education, and UNITED STATES
DEPARTMENT OF EDUCATION, a federal                         SCHEDULING CONFERENCE
agency,
                                   Defendants.
                                         JUDGE THOMAS O. RICE

Linda Hansen                                                                        Crystal Hicks

Courtroom Deputy                 Law Clerk                      Interpreter         Court Reporter

R July Simpson and Jeffrey T Sprung                      Alexander V Sverdlov

Plaintiff’s Counsel                                      Defendants’ Counsel
      [ ] Open Court                         [ ] Chambers                          [ X ] Telephonic

 Parties present by telephone. The Court has reviewed the file and the submission of the parties.

 Any motions for discovery shall be filed on or before 11/2/2020.

 The Court will enter a detailed written order consistent with the parties’ joint status report.

CONVENED: 8:29 AM              ADJOURNED: 8:31 AM             TIME: 2 MINS        [ X ] ORDER FORTHCOMING
